Citation Nr: 1202329	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-16 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II (diabetes).

2.  Entitlement to service connection for bilateral peripheral neuropathy of the upper extremities.

3.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1970 to May 1972.  The Veteran had additional service in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims.  The Veteran timely appealed that decision, and the case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  The competent and credible evidence of record is against a finding that the Veteran was present on the landmass or the inland waters of Vietnam during service, and he is therefore not presumed to have been exposed to herbicides.

2.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed diabetes and his military service.

3.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral peripheral neuropathy of the upper and lower extremities and his military service.

4.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed bilateral peripheral neuropathy of the upper and lower extremities and a service-connected disability.





CONCLUSIONS OF LAW

1.  Diabetes was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  Bilateral peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A.         §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

3.  Bilateral peripheral neuropathy of the upper and lower extremities is not the result of, nor is it aggravated by, any service-connected disability.  38 C.F.R. §3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated February 2007 provided all of the above-required notification.  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  In the instant case, unfortunately, the Veteran's service treatment records are not available for review.  In June 2007, the RO issued a "Formal Finding on the Unavailability of Service Records," which demonstrated that the RO sent the Veteran a request for service treatment records in its February 2007 VCAA letter, and in February 2007 requested such records and sick/morning reports through the National Personnel Records Center (NPRC)'s Personnel Information Exchange System (PIES).  In May 2007, the RO received a response from the NPRC that no records had been found.  In June 2007, the RO informed the Veteran of the unavailability of his service treatment records and again requested that the Veteran provide such records if in his possession.  To date, the Veteran has not responded to such requests.

The RO has additionally attempted to obtain the Veteran's full personnel files.  In its February 2007 VCAA letter, the RO requested that the Veteran provide any evidence that he served in or visited Vietnam.  Also in February 2007, the RO made a PIES request seeking confirmation of the Veteran's verified periods of service and any dates of service in Vietnam.  In May 2007, the RO received a response that the Veteran's service as noted on his DD Form 214 was correct and that no evidence in the Veteran's file substantiated service in Vietnam.  In April 2009, the RO again sent the Veteran a letter requesting that he submit evidence relating to his purported service in Vietnam, including where in Vietnam he was located, the length of his stay, and the purpose for him serving there.  In July 2009, the RO further attempted to develop the record, making PIES requests for both the Veteran's entire personnel file and all documents showing exposure to herbicides.  The request for documents relating to herbicide exposure received a negative response.  All available personnel records were provided to the RO in August 2009.  The Board notes that despite these efforts, the Veteran's personnel records appear to be incomplete.

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993) (noting that VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  The Board finds that with the above efforts, the RO has attempted to develop the record as much as possible, and any further efforts to obtain the Veteran's service treatment records or personnel file would be futile.  As such, the Board finds that VA has fulfilled its duty to assist in obtaining such records.  While the absence of service treatment records in particular is not especially prejudicial to the Veteran, given the Veteran's allegation of presumptive service connection due to herbicide exposure, the Board has kept this unfortunate situation in mind while addressing the Veteran's claims.  The Board notes that it has a heightened obligation both to explain its findings and conclusions and to carefully consider the benefit of the doubt doctrine.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran has not been afforded a VA medical examination in connection with his claims because no such examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under McLendon, in service connection claims, VA must provide a VA medical examination when there exists: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  As discussed in greater detail below, the Board does not find the evidence of record sufficient to establish that the Veteran was exposed to an herbicide agent during service.  Additionally, the Board notes that the record is devoid of any evidence, including the Veteran's lay assertions, suggesting that his diabetes or peripheral neuropathy is otherwise related to his military service.  Therefore, inasmuch as the Veteran has not presented evidence of an event, injury, or disease in service, nor evidence that "indicates" that diabetes mellitus "may be associated" with military service, he has not met the requirements necessary to trigger VA's duty to provide an examination.  See 38 C.F.R. § 3.159(c)(4) (2011); Bardwell v. Shinseki, 24 Vet. App. 36, 39-40 (2010); McLendon, 20 Vet. App. at 81-83.

The Veteran additionally declined the opportunity to present testimony before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Presumptive Service Connection Based on Herbicide Exposure

The Veteran's primary claim is that he was exposed to herbicides during active service and that he warrants service connection for diabetes on a presumptive basis.  While the Veteran does not specifically advance a theory of service connection for peripheral neuropathy on a presumptive basis, in the interest of completeness, the Board will address such claim in this section.

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  See 38 U.S.C.A.   § 1116(a)(1) (West 2002); 38 C.F.R. § 3.307(a)(6) (2011).  Diabetes mellitus is one of the diseases associated with herbicide exposure for purposes of the presumption.  See 38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.309(e) (2011).  For diabetes mellitus, the presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more at any time after service.  See 38 C.F.R. § 3.307(a)(6)(ii) (2011).  

A similar presumption also applies to "acute and subacute peripheral neuropathy," which is defined as "transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset."  See 38 C.F.R. § 3.309(e), Note 2 (2011).  

To be entitled to a presumption of service connection based on in-service herbicide exposure, a veteran must have set foot on the landmass of Vietnam or served on its inland waters between January 9, 1962 and May 7, 1975.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Further, with respect to service in Thailand, a recent directive from the VA Office of Public Health and Environmental Hazards indicates that United States Army Veterans who provided perimeter security on Royal Thai Air Force bases anytime between February 28, 1961 and May 7, 1965, may have been exposed to herbicides and may qualify for VA benefits.  The directive references a recently declassified 1973 Department of Defense report entitled "Project CHECO Southeast Asia Report: Base Defense in Thailand 1968 to 1972," which states that there was significant use of herbicides on the fenced-in perimeters of certain Thai military bases to remove foliage that provided cover for enemy forces.  VA has determined that herbicides used on the Thailand base perimeters may have been tactical and procured from Vietnam, or a strong, commercial type resembling tactical herbicides.  See Agent Orange: Thailand Military Bases located at http://www.publichealth.va.gov/exposures/agentorange/thailand.asp.

Turning to the facts in the instant case, the Veteran has been diagnosed with diabetes and peripheral neuropathy, which, as noted above, are diseases associated with herbicide exposure.  His active duty military service is also within the Vietnam era.  The Veteran is therefore entitled to presumptive service connection if it is established that he served in Vietnam.  The Board will discuss the evidence of record chronologically, acknowledging that the Veteran's personnel records do not explicitly address the period between approximately November 1970 and October 1971.

A December 1970 Enlisted Transfer and Special Duty Request indicated that the Veteran underwent basic training at the Naval Station Great Lakes from June 4, 1970 to September 2, 1970, then served with the 21st Naval Construction Regiment in Davisville, Rhode Island from September 17, 1970 to October 7, 1970.  The Veteran then served with the Naval Mobile Construction Battalion 71 (NMCB-71) from October 7, 1970 until the conclusion of his active duty service in May 1972.  A United States Navy Personnel Command Transfers and Receipts form indicates that the Veteran deployed to Guantanamo Bay, Cuba on October 7, 1970 for temporary duty lasting approximately four weeks.

A July 2008 letter from the Director of the United States Navy Seabee Museum, responding to the Veteran's request for confirmation that he deployed to Vietnam en route to Diego Garcia in October 1971, confirmed that the Veteran served with NMCB-71 on the 1971 deployment to Diego Garcia.  The battalion deployment completion report confirmed that an advanced party of NMCB-71 deployed to Diego Garcia between October 3 and October 5, 1971, but neither of these documents mentioned NMCB-71 deploying to Vietnam.  The July 2008 letter quoted an October 1971 monthly report that stated:

"On 5 October 1971 the first flight left for Diego Garcia followed by two subsequent flights.  The C-141 MAC aircraft made fuel and crew stops at Anchorage, Alaska, Yokota, Japan, and Bangkok, Thailand.  In Bangkok the flights were split in two and the last leg of the journey to Diego Garcia was completed by C-130 aircraft."

The July 2008 letter stated that there was no specific indication that the two C-130 aircraft flew directly from Bangkok to Diego Garcia.  Further, the letter stated that if one of the aircraft had been sent on a special covert mission, it was not recorded in the monthly report, nor was there a record of it in any of the other NMCB-71 operational records.  The letter advised the Veteran that the U.S. Navy Seabee Museum was the Navy's official repository for historical material relating to the U.S. Navy Seabees.  Accompanying this letter, the Veteran provided a type-written list of locations, presumably an itinerary, which reads, verbatim, as follows:

Providence. R.I. to Alaska
Alaska to Japan (International Airport)
Japan to Philippines
Philippines to Ho Chie Minh City, Salgon
Salgon to Cambodia
Cambodia to Bangkok, Thailand
Thailand to Diego Garcia

A January 1972 travel order stated that the Veteran was to proceed from Diego Garcia to Mauritius and return over the course of one day.  An April 1972 travel order stated that the Veteran was assigned to two days temporary additional duty from Diego Garcia to the 11th United States Air Force Hospital at U-Tapao Royal Thai Naval Air Base for a medical consultation.

A Diego Garcia Deployment Completion Report dated October 4, 1972 stated that the deployment of NMCB-71 to Diego Garcia concluded in June 24, 1972, at which time NMCB-71 redeployed back to the continental United States.  

The Veteran's DD Form 214 states that the Veteran served from June 1970 to May 1972, with one year, seven months, and twelve days of foreign and/or sea service.  The Veteran's DD Form 214 indicates that the Veteran served with NMCB-71 with a last duty assignment in Davisville, Rhode Island.  The Veteran's related civilian occupation was listed as a photographer.  The only listed decoration, medal, badge, commendation, citation, or campaign ribbon listed on the service separation form is the National Defense Service Medal.  

In a May 2001 note, the Veteran stated to a VA clinician that he served in the "outskirts" of Vietnam.  In May 2006, the Veteran stated to a different VA clinician that he was never stationed in Vietnam but instead made several trips to Vietnam as a military photographer, flying in open aircraft to military bases where he stayed overnight.  In an October 2006 clinical note, a VA physician noted "AO exposure as [the Veteran] was in Vietnam."  Similarly, a November 2006 clinical note stated that the Veteran had a history of exposure to Agent Orange.

In the Veteran's May 2008 substantive appeal, he stated that he "was in fact in Vietnam from 1970 or [19]71 until working the flight line."  In an August 2008 statement, the Veteran indicated that he served as a photographer and "was sent to several different photography jobs," but he never had travel orders for these jobs.  He stated that he was on "alot [sic] of covert missions" as a photographer.  

According to a February 2009 report of contact, the Veteran stated that he was in Saigon in 1972, but he could not remember the month.  In a May 2009 letter, a VA social worker indicated that the Veteran reported that he was "never on a ship" during his active service.  Instead, the Veteran stated that he was sent "numerous places" as a photographer in order to take photographs for the commanders who needed "special" photographic work.  The Veteran alleged that this travel was always authorized verbally rather than with written orders, because there was "no time to process a formal order."  The Veteran stated at that time that he was flown, in relevant part, to Bangkok and Saigon.  In a separate May 2009 correspondence, the Veteran stated that he was "flown everywhere throughout Vietnam" in order to take photographs.

Upon review of the evidence of record, the Board finds that the record does not support the Veteran's contentions that he served in Vietnam.  The Veteran is competent to attest to his experiences in-service, including the places where he served.  While his lay statements regarding his activities and locations are competent evidence, the Board finds that his assertions of service in Vietnam are not credible for a number of reasons.  With respect to the Veteran's assertion that he transited through Vietnam in October 1971 en route to Diego Garcia, the Board finds little support for this assertion in the evidence of record.  Instead, the contemporaneous report of such events states that stopovers occurred in Anchorage, Yokota, and Bangkok.  While the July 2008 letter from the Director of the Seabees Museum acknowledged that it was not specifically stated that the final leg of the flight was directly from Bangkok to Diego Garcia, the Board finds that this absence of a specific statement does not support the conclusion that such flight stopped in Vietnam.  The Board places more probative weight on the October 1971 contemporaneous report of the itinerary to Diego Garcia than on the typewritten itinerary that the Veteran provided in August 2008.  In so doing, the Board notes that while the Director of the Seabees Museum acknowledged that the split into two flights in Thailand seemed out of the ordinary, the Veteran's typewritten literary placed visitation to Saigon and Cambodia Prior to arrival in Thailand.  That is, he asserted that he visited Vietnam prior to the out of the ordinary flight split in Thailand. 

The Board finds that the Veteran's other accounts of service in Vietnam similarly lack credibility.  The Board first notes that, despite repeated requests from VA for specific information, the Veteran's assertions are consistently unspecific as to both the times and locations of his purported service in Vietnam.  According to different accounts, the Veteran states that he was in Vietnam in 1970, 1971, or 1972.  Furthermore, the Veteran's accounts of the specific locations of his Vietnam service are vague: with the exception of stating that he was in Saigon in 1972, the Veteran generally stated that he was "flown everywhere" in Vietnam, and visited "numerous places."  He makes no mention of the specific military bases that he visited, nor does he offer any specific descriptions of his experiences in Vietnam.  The Board finds that this vagueness diminishes the credibility of the Veteran's account of events.

Additionally, the Board finds the Veteran's account of his Vietnam service lacks credibility because it is both internally inconsistent and inconsistent with the other evidence of record.  With regard to internal inconsistency, while, as noted above, the Veteran has stated that he travelled through Vietnam extensively and visited Saigon in 1972, the Veteran stated to a VA clinician in May 2001 that he served only in the "outskirts" of Vietnam. 

With regard to inconsistency between the Veteran's lay evidence and the other evidence of record, the Board notes that despite the Veteran's lay contentions, there is an absence of any badges, awards, commendations, or other notation on his DD Form 214 suggesting that he served in Vietnam.  The Board has searched carefully through the personnel record for any suggestion that the Veteran served in Vietnam and has found nothing to corroborate the Veteran's lay testimony.  Furthermore, the Veteran has not presented any "buddy statements" that would serve to corroborate his assertions.   Additionally, the Board finds it to be implausible, particularly given the written travel orders to Mauritius and Thailand, that the Veteran was consistently sent on temporary duty to Vietnam from Diego Garcia on the basis of verbal orders alone because there was "no time" to process written travel orders.

Further, the Board affords no weight to the notation of VA clinicians that the Veteran was exposed to herbicides, because such notations are based only on the Veteran's self-reported history.  The Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

As noted above, the Board acknowledges that there is an approximately 11-month period between November 1970 and October 1971 for which personnel records are unavailable and, according to the Veteran's DD Form 214, during which time the Veteran had foreign and/or sea service.  Despite this absence of personnel records, the Board finds, as stated above, that the Veteran's statements regarding Vietnam service lack credibility.  Accordingly, the Board places greater probative weight on both the absence of any credible evidence of Vietnam service for this period, and on the suggestion that such service did not actually occur, including the absence of any such notation on the Veteran's DD Form 214.

In light of the evolution of the Veteran's assertions over time, the internal inconsistency of his assertions, and the complete lack of any corroborating evidence, the Board affords little weight to the Veteran's allegations of service in Vietnam.  The Board finds, therefore, that the Veteran did not set foot in Vietnam during the Vietnam era.

The evidence of record demonstrates clearly, however, that the Veteran was in Thailand, first in Bangkok in October 1971 en route to Diego Garcia, and second in April 1972 at the U-Tapao Royal Thai Naval Air Base.  As discussed above, VA has found that certain veterans, specifically those who provided border security on Royal Thai Air Force Bases, may have been exposed to herbicides.  The evidence of record in the instant case does not indicate that the Veteran provided perimeter security at a Royal Thai Air Force Base at any time.  Indeed, the evidence indicates that the Veteran either transited through Thailand en route to Diego Garcia or received medical care there.  In light of the foregoing, the Board concludes that the Veteran is therefore not entitled to presumptive herbicide exposure based upon his presence in Thailand.

The preponderance of the evidence of record does not support a conclusion that the Veteran was exposed to herbicides in his duties as a photographer, nor does it support the Veteran's contentions that he set foot on the landmass of Vietnam.  The preponderance of the evidence of record does not establish that the Veteran was exposed to Agent Orange or any other qualifying herbicide as specified at 38 C.F.R. § 3.307(a)(6)(i).   Accordingly, the Veteran is not entitled to presumptive service connection for diabetes or peripheral neuropathy based on exposure to herbicides.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board further acknowledges that this doctrine is heightened given the unavailability of certain of the Veteran's records.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection on a presumptive basis.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Direct Service Connection

Even when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R.     § 3.310.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

While the Veteran has not advanced a theory of entitlement to diabetes on a direct basis, in the interest of completeness, the Board will address such a claim.  With respect to the first Hickson element, medical evidence of a current disability, it is undisputed that the Veteran suffers from diabetes and peripheral neuropathy.  The first Hickson element is therefore satisfied.

With respect to the second Hickson element, in-service incurrence or aggravation of a disease or injury, as discussed in detail above, the Veteran claims that his in-service exposure to herbicides caused his diabetes.  The Board acknowledges that the Veteran's service treatment records are unavailable for review.  The Veteran has never claimed, nor does the evidence of record suggest, however, that he was diagnosed with or treated for diabetes in service.  The Board adds that no competent evidence, including medical records, have been presented demonstrating a diagnosis of diabetes or peripheral neuropathy within the one-year presumptive period after service.  See 38 C.F.R.    §§ 3.307, 3.309 (2011).  For the reasons stated above, the Board finds that the second Hickson element, in-service incurrence or aggravation of a disease or injury, is not satisfied, and the Veteran's claim for service connection on a direct basis fails.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board further acknowledges that this doctrine is heightened given the unavailability of certain of the Veteran's records.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims on a direct basis.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefits sought on appeal are accordingly denied.

Secondary Service Connection

The Veteran contends that he is entitled to service connection for peripheral neuropathy secondary to his diabetes.  In the interest of addressing all possible theories of entitlement, the Board will also consider whether service connection is appropriate on a secondary basis for the Veteran's peripheral neuropathy. 

With respect to the first Wallin element, medical evidence of a current disability, it is undisputed that the Veteran suffers from peripheral neuropathy.  The first Wallin element is therefore satisfied.

With respect to the second element of the Veteran's claim for service connection on a secondary basis, the presence of a service-connected disability, the Veteran is not service-connected for any disabilities.   The second Wallin element, a service-connected disability, is not met, and the Veteran's claim for service connection for a peripheral neuropathy disability secondary to diabetes fails on this basis alone.

In light of the above, the Board finds that without a service-connected disability, service connection for peripheral neuropathy secondary to such disability is an impossibility.  Without any credible allegations of in-service disease or injury, service connection for peripheral neuropathy on a direct basis is similarly not warranted.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board further acknowledges that this doctrine is heightened given the unavailability of certain of the Veteran's records.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for diabetes is denied.

Service connection for bilateral peripheral neuropathy of the upper extremities is denied.

Service connection for bilateral peripheral neuropathy of the lower extremities is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


